Citation Nr: 0904674	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-10 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2. Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to service connection for right ear hearing 
loss.

4. Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected PTSD.


	REPRESENTATION	

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  He is the recipient of the Combat Infantryman Badge 
and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In January 2008, the Board request an 
opinion from a psychiatrist with regard to the veteran's 
hepatitis C claim, and the veteran was provided with a copy 
of the opinion and provided 90 days to respond.  The claim is 
now again before the Board for adjudication.

The Board notes that, in his April 2005 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge.  Thereafter, in June 2007, the veteran 
withdrew this request.  As no further communication from the 
veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).

The Board observes that in a February 1997 rating decision, 
the RO reopened the veteran's claim for service connection 
for hearing loss and then denied the claim on the merits.  
The veteran timely perfected his appeal with regard to this 
decision, but, for unknown reasons, the appeal was not 
certified to the Board.  Thus, although the veteran's hearing 
loss claim was subsequently denied by the RO in a February 
2003 rating decision, the February 1997 rating decision is 
the one on appeal before the Board with regard to this claim.

Additionally, a review of the record reveals that the veteran 
does not have hearing loss in the left ear, but may have 
hearing loss in the right ear.  Therefore, the Board has 
split the claim of entitlement to service connection for 
bilateral hearing loss in to two separate claims for the left 
and right ear, as indicated on the first page of the 
decision.

A timely appeal was also filed with regard to service 
connection for a cervical spine disability.  This claim was 
granted by the RO in a March 2007 rating decision.  As this 
decision was a full grant of the benefit sought on appeal, 
that issue is no longer before the Board.

Finally, the Board notes that the veteran has made repeated 
references to previously denied claims for service connection 
related to herbicide exposure.  See, e.g., a February 2004 
statement.  The RO should contact the veteran with regard to 
these statements to ascertain whether the veteran is seeking 
to reopen these claims.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1. In a final rating decision issued in November 1995, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.

2. The evidence added to the record since the November 1995 
rating decision is neither cumulative nor redundant of the 
evidence of record at the time of that decision, bears 
directly and substantially on the matter at issue, and must 
be considered in order to fairly adjudicate the veteran's 
claim.

3. Left ear hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

4. The veteran's Hepatitis C infection was a result of his 
intravenous (IV) drug use.

5.  The veteran's IV drug use was not due to or aggravated by 
his service-connected post-traumatic stress disorder (PTSD). 

6.  The veteran's IV drug use constituted willful misconduct.

7. Hepatitis C was not present in service or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, or to a service-connected disability.

CONCLUSIONS OF LAW

1. The November 1995 rating decision is final; new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2. Left ear hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3. Hepatitis C was not incurred in or aggravated by active 
duty military service and is not proximately due to or the 
result of service-connected PTSD.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the previously 
denied claim of entitlement to service connection for 
bilateral hearing loss is a full grant of the benefits sought 
on appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.  With 
regard to his service connection claims, the Board finds that 
all VCAA notice requirements have been met, as discussed 
below.

The VCAA imposes certain duties upon VA to notify the 
claimant of the shared obligations of the claimant and VA in 
developing his or her claim and to assist the claimant by 
making reasonable efforts to obtain relevant evidence in 
support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 
2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As the rating decision in question with regard to 
the veteran's hearing loss claim was issued prior to 
enactment of the VCAA, no duty to assist notices sent to the 
veteran prior to that decision may be deemed to comport with 
VCAA requirements.  With regard to the veteran's hepatitis C 
claim, the veteran was provided with a VCAA notification 
letter in September 2002, prior to the initial unfavorable 
AOJ decision issued in February 2003.  Additional VCAA 
letters were sent in January 2003 and December 2006 with 
regard to both claims on appeal.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in September 2002 
informed the veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  This letter did 
not advise the veteran of the evidence necessary to establish 
service connection on a secondary basis.

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that the January 2003 and December 2006 letters met all VCAA 
notice requirements with regard to the veteran's bilateral 
hearing loss claim and these notices were followed by 
supplemental statements of the case.  Thus, the timing 
problem with regard to the notice for the veteran's bilateral 
hearing loss claim has been rectified. 

As for the lack of notice with regard to secondary service 
connection claim requirements, the Board notes that the 
evidence consists of several statements by the veteran with 
regard to how he used drugs to cope with his PTSD.  Thus, the 
Board finds that the lack of notice with regard to this 
particular VCAA element is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, with regard to the notice requirements under 
Dingess/Hartman, the December 2006 VCAA letter provided 
proper notice as to disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice, 
but again finds no prejudice to the veteran as a result.  Id.  
As the Board herein concludes that the preponderance of the 
evidence is against the veteran's service connection claims, 
all questions as to the assignment of disability ratings and 
effective dates are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of March 1995, 
February 1996, April 2005, and January 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. New and material evidence claim

The veteran contends that he suffers from bilateral hearing 
loss due to exposure to weapons fire and grenades during 
active duty, as well as an ear injury that occurred on the 
firing range while performing Reserve duty.  Thus, he 
contends that service connection is warranted for bilateral 
hearing loss. 

In a November 1995 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran did not 
appeal this decision.  The next communication from the 
veteran with regard to this claim was a 1996 application to 
reopen his service connection claim for bilateral hearing 
loss, which is the subject of this appeal.  Thus, the 
November 1995 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995) [(2008)]. 

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran's application to reopen his claim for service 
connection for bilateral hearing loss was received in 1996.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.

At the time of the November 1995 rating decision, the 
veteran's service treatment records, VA treatment records 
relevant to hearing difficulty, and the report of a March 
1995 VA examination were of record.  The basis of the 
November 1995 denial was the lack of evidence of in-service 
hearing loss and current hearing acuity within normal limits.  
Since the final November 1995 denial, ample medical evidence 
demonstrating testing and treatment for the veteran's 
complaints of hearing loss and tinnitus has been received.  
None of this evidence addresses the question of etiology of 
the veteran's claimed hearing loss or documentation of 
hearing loss in service.  However, VA treatment records do 
reflect that the veteran has been issued hearing aids.  To 
that extent, this evidence is new in that there was no 
evidence that the veteran had been prescribed hearing aids at 
the time of the November 1995 rating decision.  Additionally, 
the Board finds that this fact bears directly and 
substantially on the question of whether the veteran has a 
current hearing loss disability and is evidence that must be 
considered in order to fairly adjudicate the veteran's claim 
on the merits. 

Therefore, the Board concludes that evidence added to the 
record since the November 1995 denial of service connection 
for bilateral hearing loss is both new and material and is 
sufficient to meet the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for bilateral hearing loss is 
granted.

III. Service connection

For VA compensation purposes, service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); § 38 
C.F.R. § 3.6.  Active duty is full time duty in the Armed 
Forces other than active duty for training.  Id.  With regard 
to Reserve service, active duty for training is full time 
duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 
or the prior corresponding provisions of law.  Id.  Inactive 
duty training is duty other than full-time duty performed 
under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, 
or 505 or the prior corresponding provisions of law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, as noted above, the statute is intended to lighten 
the burden on the veteran who alleges an injury or disease 
during service that is otherwise not supported by the 
veteran's service records.  In this case, the veteran has not 
claimed that his left ear hearing loss or hepatitis C was not 
documented in his service medical records due to 
circumstances, conditions, or hardships coincident with this 
combat incident.  Nor is there any indication that his 
service records are incomplete as a result of his combat 
duty.  Further, as indicated herein, VA does not dispute the 
veteran's claim that he had in-service noise exposure, and 
his IV drug use is medically determined to be related to IV 
drug use.  Therefore, further consideration of the veteran's 
claims under 38 U.S.C.A. § 1154(b) is not necessary.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard at 393-
94.  As the veteran's claim for service connection for 
hepatitis C is herein denied, the question of change in 
severity of the veteran's hepatitis C due to a service-
connected disability is rendered moot.

Left ear hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the veteran has reported acoustic 
trauma in the military while training and serving in the 
Infantry during the Vietnam War.  Although the veteran's 
service medical records do not contain any documentation as 
to noise exposure, the veteran is competent to describe the 
nature and extent of his in-service noise exposure and such 
is consistent with his military occupational specialty as a 
light weapons infantryman, as noted in his service records.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

The veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Additionally, they are devoid of any reference 
to an ear injury either during active duty or Reserve active 
duty for training or inactive duty for training.  Further, 
the veteran's service separation examination and physical 
evaluations associated with his Reserve service, which ended 
in December 1993, overall do not document complaint, 
treatment, or diagnosis of left ear hearing loss.  The Board 
observes that a November 1988 Reserve periodic evaluation 
shows elevated decibel thresholds in the left ear; however, 
these findings are inconsistent with all other audiological 
evaluations in the claims file.  Further, the January 2007 VA 
examiner indicated that these results were not demonstrative 
of a permanent shift in hearing sensitivity.  Thus, the Board 
concludes that the veteran did not exhibit left ear hearing 
loss during active service or at any time during his Reserve 
service.   

Moreover, post-service records do not demonstrate that the 
veteran has a current diagnosis of hearing loss in the left 
ear as defined in VA regulations.  Specifically, the 
veteran's hearing acuity in the left ear was documented as 
within normal limits at a March 1995 VA examination, a 
February 1996 VA audiological evaluation, and March 1996, 
April 2005, and January 2007 VA examinations.  At the January 
2007 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner specifically stated 
that the veteran had normal hearing sensitivity.  Thus, the 
veteran does not have a current hearing loss disability in 
his left ear as defined by VA regulations. 

The Board notes that some VA treatment records note deafness 
and sensorineural hearing loss as part of the veteran's 
medical history, but several VA treatment records report a 
contemporaneous denial of hearing difficulty.  Additionally, 
as indicated there is no audiological evidence to support a 
diagnosis of sensorineural hearing loss in the left ear; 
thus, the notation that the veteran has a history of hearing 
loss appears to be no more than a record of his self-report 
of his medical problems.  Further, VA treatment records 
indicate that the veteran's hearing aids are for the purpose 
of attenuating environmental noise, rather than amplification 
of sound to compensate for loss of hearing.  Therefore, there 
is no medical evidence demonstrating that the veteran has 
ever had an actual diagnosis of sensorineural hearing loss in 
the left ear.

The Board acknowledges the veteran's assertions that he has 
difficulty hearing.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, a determination of whether or not such 
difficulty is a disability for which compensation may be 
granted is based on a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (Disability evaluations for 
hearing loss are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  Here the veteran's 
multiple audiological evaluations do not reflect that the 
veteran's hearing acuity in the left ear meets the numerical 
requirements defined in VA regulations.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).     

Hepatitis C

The veteran contends that he contracted hepatitis C through 
tainted drinking water in Vietnam.  He also argues that his 
IV drug use, a risk factor for hepatitis C, was a direct 
result of his coping with his service-connected PTSD.  
Therefore, he argues that service connection is warranted for 
hepatitis C on either a direct or secondary basis.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
The Board notes that exposure to tainted drinking water is 
not a recognized risk factor for hepatitis C infection.  

Service treatment records, to include Reserve records, are 
negative for complaint, treatment, or diagnosis reflective of 
hepatitis C.  However, it is clearly established that the 
veteran has a current diagnosis of hepatitis C.  In this 
regard, the Board notes that a February 1997 VA treatment 
record shows that blood tests revealed a low positive for 
hepatitis C.  Further, VA treatment records show that the 
veteran was thereafter evaluated and treated for hepatitis C, 
leading to a liver transplant in November 2005.  Thus, the 
Board finds that the veteran has a current disability with 
respect to his hepatitis C. 

At an April 2005 VA examination, the examiner documented a 
history of IV drug use until 1987, but no other risk factors 
for hepatitis C.  He specifically noted that the veteran has 
no history of blood transfusions and that the veteran denied 
a significant number of sexual contacts.  Therefore, the 
examiner concluded that the veteran's hepatitis C was likely 
communicated to him through the IV drug use.  However, the 
examiner also noted that it was conceivable that the IV drug 
use could be service-connected in that the veteran dove into 
IV drugs because of being a wreck from the Vietnam War.  

As this statement implies that the veteran's IV drug use 
could be secondary to, i.e., self-medication for, his 
service-connected PTSD, the Board requested an expert opinion 
from a Veterans Health Administration (VHA) psychiatrist on 
this matter.  The VHA expert was requested to opine as to 
whether the veteran's IV drug use was caused or aggravated by 
his service-connected PTSD.  The psychiatrist provided a 
lengthy opinion that reveals an extensive and thorough review 
of the claims file.  Her conclusion was that the veteran's 
drug use was more likely than not caused by the experiences 
he had in Vietnam as he was unable to modulate his exposure 
to those experiences and subsequently lost control of his 
behavior.  Thus, the psychiatrist related the veteran's IV 
drug use to his experiences in Vietnam, not to his PTSD.  

As indicated, IV drug use is considered willful misconduct, 
and therefore, direct service connection for such disability 
or any resulting disease is prohibited by law.  That the 
veteran's IV drug use and PTSD are of the same etiology does 
not require that the IV drug use, and necessarily his 
hepatitis C, be service-connected.  Service connection for 
hepatitis C due to IV drug use in this case is only possible 
on a secondary basis, as proximately caused by the veteran's 
service-connected PTSD.  As there is no competent medical 
evidence establishing such a causal relationship between the 
veteran's IV drug use and his PTSD, service connection for 
hepatitis C must be denied. 

IV. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the preponderance of the evidence is against 
the veteran's claims that he suffers a current hearing loss 
disability and that his hepatitis C is due to IV drug use 
that was secondary to service-connected PTSD.  Therefore, his 
claims must be denied.
ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for hepatitis C, to include as secondary 
to service-connected PTSD, is denied.


REMAND

As previously discussed, the veteran has contended that he 
suffers hearing loss as a result of noise exposure and an ear 
injury in service.  Although the record does not demonstrate 
that the veteran has a hearing loss disability in his left 
ear, there is medical evidence suggesting that he has hearing 
loss as defined by VA regulations in the right ear.  
Specifically, at the March 1995 VA examination, speech 
recognition in the right ear was reported as 88 percent, and 
at the January 2007 VA examination, the right ear speech 
recognition score was 92 percent.  Thus, the Board determines 
that a remand is required so that the veteran may be afforded 
a VA examination in order to ascertain the existence and 
etiology of the veteran's claimed right ear hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to ascertain the existence 
and etiology of the veteran's claimed 
right ear hearing loss.  The examiner 
is requested to identify auditory 
thresholds of the right ear, in 
decibels, at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  A Maryland 
CNC Test should also be administered to 
determine a speech recognition score of 
the right ear.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  A speech recognition score 
of less than 94 percent is considered a 
hearing loss disability for VA 
purposes.  Upon a review of the record 
and examination of the veteran, the 
examiner should opine as to the 
following: 

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's claimed right ear hearing 
loss is a result of his military 
service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


